Citation Nr: 1026752	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 and January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In February 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for further 
development, and it now returns to the Board for appellate 
review.

In July 2008, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file. 

The Board notes that, in an October 2007 statement, the Veteran 
indicated that he was advised to apply for pension from VA.  The 
Board is uncertain whether the Veteran intended to apply for 
nonservice-connected pension, and notes that no action on a 
pension claim has been taken by the RO.  However, the Board 
determines that the Veteran should be contacted to clarify if he 
intended to apply for nonservice-connected pension benefits.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
degenerative disc disease of the lumbar spine was incurred during 
the Veteran's military service.

2. A cervical spine disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to any 
disease, injury, or incident in service.





CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine was incurred in 
the Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2. A cervical spine disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
February 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the remand was to 
achieve further development of the claim, namely the scheduling 
of a VA examination.  A review of the post remand record shows 
that a VA examination was performed in March 2009.  Therefore, 
the Board determines that the RO/AMC substantially complied with 
the Board's orders in the February 2009 remand, and that the 
Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
degenerative disc disease of the lumbar spine is a full grant of 
the benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations as to that claim.  With 
regard to the Veteran's cervical spine claim, the Board 
determines that all notice and assistance obligations on VA's 
part have been met. 

The VCAA imposes certain duties upon VA to notify the claimant of 
the shared obligations of the claimant and VA in developing his 
or her claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2007, prior to the initial unfavorable AOJ decision 
issued in July 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  This letter also informed him of the evidence 
required to substantiate a disability rating and effective date.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial unfavorable AOJ 
decision.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the report of a March 2009 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional, relevant treatment records the Board 
needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran subjective complaints and medical history, 
and examined the Veteran.  The examiner then provided an opinion 
that was supported by a rationale based in all the available 
evidence.  There is nothing to suggest that the examiner's 
opinion is not sufficiently based on the facts of the case or 
that he reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt to the 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he suffers from current disorders of 
the lumbar and cervical spine as a result of injury sustained 
from a fall from a helicopter in service.  Thus, he argues that 
service connection is warranted for these disorders.

Initially, the Board observes that the post-service treatment 
evidence, to include the March 2009 VA examination, reflects 
diagnoses of degenerative disc disease of the lumbar and cervical 
spines.  Thus, the Board determines that the Veteran has current 
disabilities of the lumbar and cervical spines.  

However, the Board observes that service treatment records are 
silent for any complaint, treatment, or diagnosis related to the 
spine.  Nevertheless, the Veteran's military occupational 
specialty was that of a helicopter repairman.  A review of the 
claims file reveals multiple statements from the Veteran and 
fellow service members describing the fall from the helicopter as 
the Veteran was working with others to pull the sling onto the 
cargo hook.  Given these facts, the Board finds the Veteran's 
description of the injury to his back credible.

Additionally, the Board observes that the March 2009 VA examiner 
found, based on the above evidence, that it was at least as 
likely as not that the Veteran suffered an injury to the lower 
back.  Further, the examiner found the Veteran's description of 
chiropractic treatment since discharge credible and determined 
that an injury at the time of service would have led to earlier 
development of arthritis.  Therefore, the examiner concluded that 
the current lumbar spine disability was at least as likely as not 
secondary to active duty.  

In contrast, the examiner concluded that the Veteran's cervical 
spine disorder was not likely secondary to active duty.  In 
support of this conclusion, the examiner cited the lack of 
description of any cervical injury in any evidence discussing or 
describing the injury to the Veteran' back from the fall.  
Therefore, finding no sign of in-service injury to the cervical 
spine, the examiner found that the Veteran's cervical spine 
disorder was not related to his military service.  There is no 
competent evidence contradictory to the above.  

Accordingly, the Board affords all reasonable doubt to the 
Veteran, and finds that the service connection is warranted for 
degenerative disc disease of the lumbar spine.  With regard to 
the cervical spine, the only evidence attributing the onset of 
the disorder to the Veteran's fall in service, are his own 
claims.  Laypersons are competent to speak to symptomology when 
the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
cervical spine injury in service and a relationship between the 
current disorder and such injury, service connection for a 
cervical spine disorder is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence in 
favor of the Veteran's claim for service connection for a 
cervical spine disorder, the preponderance of the evidence is 
against this claim.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal, and this claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted.

Service connection for a cervical spine disorder is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


